Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146913                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146913
                                                                    COA: 308145
                                                                    Saginaw CC: 10-034957-FC
  JAMES WALTER GUNN,
           Defendant-Appellant.

  _________________________________________/

         By order of July 30, 2013, the application for leave to appeal the February 7, 2013
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Earl (Docket No. 145677). On order of the Court, the case having been decided on
  March 26, 2014, 495 Mich 33 (2014), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2014
           d0519
                                                                               Clerk